Title: Orders, 26 June 1756
From: Washington, George
To: 



Qualification.
Winchester: Saturday, June 26th 1756.

All the Officers—except Captain Peachy, Lieutenant Bullet, and Ensign McCarty; with all the Soldiers—except those who Captain Mercer shall chuse out of his own company—and Draughts, except those upon Captain Peachy’s Rolls: and the Smiths and Masons are to hold themselves in readiness to march to Fort Cumberland to-morrow.
All the Soldiers and Draughts to attend the execution of Campbell to-morrow morning at seven o’clock.
Captain Mercer will review his Company at half past six this evening, at their encampment.
